Name: Council Decision (EU) 2015/997 of 16 June 2008 on the signing on behalf of the European Community of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  European construction;  Europe
 Date Published: 2015-06-30

 30.6.2015 EN Official Journal of the European Union L 164/1 COUNCIL DECISION (EU) 2015/997 of 16 June 2008 on the signing on behalf of the European Community of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Negotiations with Bosnia and Herzegovina on the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, have been completed. (2) The commercial provisions contained in the Agreement are of an exceptional nature, connected with the policy implemented within the framework of the Stabilisation and Association Process and will not constitute, for the European Union, any precedent in the commercial policy of the Community with regard to third countries other than those of the Western Balkans. (3) The Agreement should be signed on behalf of the Community subject to its conclusion at a later date, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, is hereby approved on behalf of the Community, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community subject to its conclusion. Done at Luxembourg, 16 June 2008. For the Council The President D. RUPEL